10-0537-ag
     Jian Zhao Lin v. Holder
                                                                                                     BIA
                                                                                             Van Wyke, IJ
                                                                                             A098 715 440
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1. WHEN
     CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
     “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
     PARTY NOT REPRESENTED BY COUNSEL.


 1         At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
 3   York, on the 6 th day of January, two thousand ten.
 4
 5   PRESENT:             PIERRE N. LEVAL,
 6                        GUIDO CALABRESI,
 7                        GERARD E. LYNCH,
 8                                   Circuit Judges.
 9
10   ------------------------------------------------------------------
11   JIAN ZHAO LIN,
12                                             Petitioner,
13                            v.                                                 No. 10-537-ag
14
15   ERIC H. HOLDER, JR., UNITED STATES
16   ATTORNEY GENERAL,
17                                             Respondent.
18   --------------------------------------------------------------------
19
20   FOR PETITIONER:                                   GARY J. YERMAN, New York, New York.
21
22
23   FOR RESPONDENT:                                   JESSICA R.C. MALLOY, Trial Attorney (Paul
24                                                     Fiorino, Senior Litigation Counsel, Karen L.
25                                                     Melnik, Trial Attorney, Office of Immigration
26                                                     Litigation, on brief) for Tony West, Assistant
27                                                     Attorney General, Civil Division, United States
28                                                     Department of Justice, Washington, D.C.
29
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the petition for review is DENIED.

 3          Petitioner Jian Zhao Lin, a native and citizen of the People’s Republic of China, was

 4   initially granted asylum by Immigration Judge (“IJ”) William Van Wyke. The Board of

 5   Immigration Appeals (“BIA”) reversed. Lin now asks us to vacate that decision, alleging

 6   error in the BIA’s review of the IJ. We assume the parties’ familiarity with the relevant facts

 7   and law.

 8          In these circumstances, we review the BIA’s decision rather than the IJ’s. See Ming

 9   Xia Chen v. Bd. of Immigration Appeals, 435 F.3d 141, 144 (2d Cir. 2006). We examine

10   findings of fact for substantial evidence, treating them as “conclusive unless any reasonable

11   adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. 1252(b)(4)(B). We

12   review de novo questions of law and the application of law to fact. See Salimatou Bah v.

13   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

14          Lin argues that the BIA gave only lip service to its rule requiring clear-error review

15   of facts, see 8 C.F.R. § 1003.1(d)(3)(I), while actually reviewing the IJ’s factual findings de

16   novo. Lin’s appeal raises interesting questions that we need not answer here, because we

17   agree with the BIA that, in Lin’s case, insufficient evidence supported the IJ’s finding –

18   whether considered factual or legal – that Lin had a well-founded fear of persecution.

19          As the BIA noted, Lin’s claim of a well-founded fear of persecution was predicated

20   “on a series of speculative events.” The IJ determined that Lin could face persecution if

21   Chinese authorities (1) detain him upon entry, (2) discover his background and family, (3)


                                                   2
 1   elicit his opposition to the policies of China through interrogation, and (4) subject him to

 2   prolonged detention and physical abuse. The BIA, without disputing that such a chain of

 3   events might be possible, found the possibility too remote to suffice without more specific

 4   evidence. We agree. Indeed, we have similarly rejected a fear of persecution that is

 5   “speculative at best” as grounds for asylum. Jian Xing Huang v. U.S. Immigration &

 6   Naturalization Serv., 421 F.3d 125, 129 (2d Cir. 2005).

 7          We also agree with the BIA that the one piece of specific, concrete evidence that Lin

 8   offered to show the possibility of his persecution cannot support the weight he places on it.

 9   Lin testified that his brother was detained for one week after returning to China from

10   Thailand, and was beaten during his detention. The BIA correctly concluded that this

11   testimony – which included no account of who beat the brother and why – does not provide

12   “sufficient detail to determine the circumstances of [Lin’s] brother’s return . . . and whether

13   [the brother] was similarly situated to [Lin].” Such testimony “would not be probative even

14   if believed because [Lin] omitted any evidence that might bear on whether [Lin] might be in

15   similar circumstances” to the brother. Id.; see also Marta Brigida Melgar de Torres v. Reno,

16   191 F.3d 307, 313 (2d. Cir. 1999) (upholding rejection of asylum claim where petitioner

17   presented no direct evidence of the circumstances surrounding uncle’s death). We therefore

18   find that, whatever standard of review the BIA did apply or should have applied, its decision

19   to reverse the IJ was correct.

20          For essentially the same reasons, we also hold that substantial evidence supports the

21   BIA’s finding that Lin is not eligible for asylum.


                                                   3
1         For the foregoing reasons, the petition for review is DENIED. As we have completed

2   our review, Lin’s pending motion for a stay of removal is DISMISSED as moot.

3
4
5                                    FOR THE COURT:
6                                    CATHERINE O’HAGAN WOLFE, Clerk of Court
7




                                               4